DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-49 of copending Application No. 16/302,999 (‘999). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16-19 and 49 of ‘999 teach steels with composition and microstructure which overlaps the limitations of instant claim 8. Claims 16, 26, and 49 of ‘999 teach properties which overlap those of instant claims 8 and 10.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding the C content, claims 16 and 49 of ‘999 teaches a content that is just outside of the instantly claimed range. However, in the case where the claimed ranges and prior art ranges “do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties,” a prima facie case of obviousness exists. See MPEP §2144.05. As shown in the table below, ‘999 teaches the same or overlapping properties.
Regarding the instant claim 9, claims 16 and 49 of ‘999 teaches Mn, Al, and C contents which overlap with the instantly claimed formula. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
With regards to the required amount of 0.1% or more of ordered ferrite of the instant claim 8, the claims of ‘999 are silent on it. However, claim 29 of ‘999 teaches a method with two step heat treatment wherein the second step of annealing at 400-700 °C and hold for 1 minute to 150 hours overlaps the crucial processing step of the instant specification of heating between 150° C and 600° C for a duration between 10 seconds and 1000 hours ([0066]). Since the instant specification teaches the ordered ferrite is formed during the second annealing step ([0052]). 
The position taken is based on a routine practice of ‘999, which has a similar composition and an overlapping method with the method of the instant specification ([0054]-[0068]). The same composition as claimed, processed in the same manner, would be reasonably expected to yield the same results.  The claimed feature would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The claim limitations of the instant claims, and claims 16-19, 26, and 49 of ‘999 are summarized in the table below.

Instant Claims 8 and 20
Claims 16-19, 26 and 49 of ‘999
Composition (wt.%):
C
0.1-0.6
0.6 to 1.3
Mn
 4 - 20
15 to 35
Al
 5 -15
6 to 15
Si
 0 - 2
2.40 or less
Fe and unavoidable impurities
Balance
Balance
Optional elements:

Nb
0.01-0.3
0-2.0
Ti
0.01-0.2
0-2.0
V
0.01-0.6
0-2.0
Cu
0.01-2.0
0-3.0
Ni
0.01-2.0
0-3.0
Ce
0-0.1
---
B
0-0.01
0-2.0
Mg
0-0.05
---
Zr
0-0.05
0-2.0
Mo
0-2.0
0-2.0
Ta
0-2.0
0-2.0
W
0-2.0
0-2.0
Microstructure (%):
Austenite 
10-50
Remainder
Intragranular Kappa Carbides
2 or less (optional)
at least 0.1
Ferrite and Ordered Ferrite
Remainder
---
Ferrite

up to 10
Ordered Ferrite
0.1 or more
---
Properties:
Ultimate Tensile Strength (MPa)
 900 or more
at least 1300
Density 
7.4 or less
7.2 or less
Elongation (%)
9 or higher
at least 5


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21 and 23-42 of copending Application No. 16/302,977 (‘977). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17 and 42 of ‘977 teach steels with composition, properties and microstructure which overlaps the limitations of instant claim 8 and 10. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding the C content, claims 17 and 42 of ‘999 teaches a content that is just outside of the instantly claimed range. However, in the case where the claimed ranges and prior art ranges “do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties,” a prima facie case of obviousness exists. See MPEP §2144.05. As shown in the table below, ‘977 teaches the same or overlapping properties.
Regarding the instant claim 9, claims 17 and 42 of ‘977 teaches Mn, Al, and C contents which overlap with the instantly claimed formula. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
With regards to the required amount of 0.1% or more of ordered ferrite and an elongation of 9% or higher of instant claim 8, the claims of ‘977 are silent on them. However claim 25 of ‘977 teaches a method with two step heat treatment wherein the second step of annealing at 400-700 °C and hold for 1 minute to 150 hours overlaps the crucial processing step of the instant specification of heating between 150° C and 600° C for a duration between 10 seconds and 1000 hours ([0066]). Since the instant specification teaches the ordered ferrite is formed during the second annealing step ([0052]). 
The position taken is based on a routine practice of ‘977, which has a similar composition and an overlapping method with the method of the instant specification ([0054]-[0068]). The same composition as claimed, processed in the same manner, would be reasonably expected to yield the same results.  The claimed ordered ferrite feature and elongation property would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The claim limitations of the instant claims, and claims 16-17 and 25 of ‘977 are summarized in the table below.

Instant Claims 8 and 10
Claims 17, 25, and 42 of ‘977
Composition (wt.%):
C
0.1-0.6
0.6 to 1.3
Mn
 4 - 20
15 to 35
Al
 5 -15
6 to 15
Si
 0 - 2
2.40 or less
Fe and unavoidable impurities
Balance
Balance
Optional elements:

Nb
0.01-0.3
0-2.0
Ti
0.01-0.2
0-2.0
V
0.01-0.6
0-2.0
Cu
0.01-2.0
0-3.0
Ni
0.01-2.0
0-3.0
Ce
0-0.1
---
B
0-0.01
0-2.0
Mg
0-0.05
---
Zr
0-0.05
0-2.0
Mo
0-2.0
0-2.0
Ta
0-2.0
0-2.0
W
0-2.0
0-2.0
Microstructure (%):
Austenite 
10-50
Remainder
Intragranular Kappa Carbides
2 or less (optional)
at least 0.1
Ferrite and Ordered Ferrite
Remainder
---
Ferrite

up to 10
Ordered Ferrite
0.1 or more
---
Properties:
Ultimate Tensile Strength (MPa)
 900 or more
at least 1000
Density 
7.4 or less
7.3 g/cm3 or less
Elongation (%)
9 or higher
---


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-34 of copending Application No. 16/302,997 (‘997). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15-18 of ‘997 teach steels with composition and microstructure which overlaps the limitations of instant claim 8. Claims 22 of ‘997 teaches properties which overlap those of instant claims 8 and 10.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding the instant claim 9, claims 15-21 of ‘997 teaches Mn, Al, and C contents which overlap with the instantly claimed formula. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
With regards to the density of instant claim 10, the claims of ‘997 are silent on it. 
The position taken is based on a routine practice of ‘997, which has a similar composition and an overlapping method of claim 25 with the method of the instant specification ([0054]-[0068]). The same composition as claimed, processed in a similar manner, would be reasonably expected to yield the claimed density which would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The claim limitations of the instant claims, and claims 15-18 and 22 of ‘997 are summarized in the table below.

Instant Claims 8 and 10
Claims 15-18, and 22 ‘997
Composition (wt.%):
C
0.1-0.6
0.6 to 1.3
Mn
 4 - 20
15 to 35
Al
 5 -15
5 to 15
Si
 0 - 2
2.40 or less
Fe and unavoidable impurities
Balance
Balance
Optional elements:

Nb
0.01-0.3
0-2.0
Ti
0.01-0.2
0-2.0
V
0.01-0.6
0-2.0
Cu
0.01-2.0
0-4.0
Ni
0.01-2.0
0-4.0
Ce
0-0.1
---
B
0-0.01
0-2.0
Mg
0-0.05
---
Zr
0-0.05
0-2.0
Mo
0-2.0
0-2.0
Ta
0-2.0
0-2.0
W
0-2.0
0-2.0
Microstructure (%):
Austenite 
10-50
Remainder
Intragranular Kappa Carbides
2 or less (optional)
up to 3 (optional)
Ferrite and Ordered Ferrite
Remainder
---
Ferrite

up to 10
Ordered Ferrite
0.1 or more
---
Properties:
Ultimate Tensile Strength (MPa)
 900 or more
at least 900
Density 
7.4 or less
---
Elongation (%)
9 or higher
at least 22


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-21 and 23-38 of copending Application No. 16/466,959 (‘959). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10, 19 and 21 of ‘959 teach steels composition, properties and microstructure which overlaps the limitations of instant claims 8 and 20. Claim 11 of ‘959 is the same as instant claim 9. And claim 14 of ‘959 is the same as instant claim 10.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05.
The claim limitations of the instant claims, and claims 10-11, 14, 19, and 21 of ‘959 are summarized in the table below.

Instant Claims 8-10 and 20
Claims 10-11, 14, 19, and 21 of ‘959
Composition (wt.%):
C
0.1-0.6
0.15 - 0.6
Mn
 4 - 20
4 – 20
Al
 5 -15
5 - 15
Si
 0 - 2
0 – 2
Fe and unavoidable impurities
Balance
Balance
Optional elements:

Nb
0.01-0.3
0.01-0.3
Ti
0.01-0.2
0.01-0.2
V
0.01-0.6
0.01-0.6
Cu
0.01-2.0
0.01-2.0
Ni
0.01-2.0
0.01-2.0
Ce
0-0.1
0-0.1
B
0-0.01
0-0.01
Mg
0-0.05
0-0.05
Zr
0-0.05
0-0.05
Mo
0-2.0
0-2.0
Ta
0-2.0
0-2.0
W
0-2.0
0-2.0
Relational Expression:


(Mn/2Al)×exp(C)
greater than 0.3 to less than 2
greater than 0.3 to less than 2



Microstructure (%):
Austenite 
10-50
10-50
Intragranular Kappa Carbides
2 or less (optional)
up to 2
Ferrite and Ordered Ferrite
Remainder
Remainder
Ferrite


Ordered Ferrite
0.1 or more
0.1 or more
Properties:
Ultimate Tensile Strength (MPa)
 900 or more
900 or more
Density 
7.4 or less
7.4 or less
Elongation (%)
9 or higher
9 or higher


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
	The previous objections to the drawings and specification are withdrawn in view of Applicant’s arguments, see pp. 7-8, filed 5/19/2022 and the amendments to the specification filed 5/19/2022. Furthermore, the previous rejections under 35 U.S.C. 112(b) are withdrawn in view of the current amendments to the claims. 
Applicant’s arguments, see pp. 10-13, filed 5/19/2022, with respect to the previous 35 U.S.C. 103 rejection of the claims over Frate (US 20160194739) have been fully considered and are persuasive in view of the current amendments to the claims.  Therefore, the previous 35 U.S.C. 103 rejection of the claims over Frate has been withdrawn. 
Furthermore, the previous nonstatutory double patenting rejections over U.S. Patent Nos. 10,400,315 and 10,900,105 have been withdrawn in view of the current amendment to the independent claim 8, which incorporates the subject matter of previous claim 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734